DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the porous middle section" in line 6.  Claim 11 recites the limitation "the porous middle section" in line 8.  Claim 18 recites the limitation "non-porous section" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-10, 18-20 refer to a monolithic dental implant in the preamble, but only require that the implant portions are integral in the body of the claim, which is broader and can simply be a collection of portions.  It is unclear which of these two is intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Djemai et al. (US 2019/0290402).
Djemai shows a monolithic dental implant ([0027]-[0028]; “being formed in one piece”) comprising a non-porous head portion at a coronal end of the implant (bottom of 1-3 in Fig. 1), the non-porous head portion having an interior portion extending apically from the head portion (best seen in Fig. 5 for receiving an abutment/prosthesis); a non-porous apical portion at an apical end of the implant (top of 1-3 in Fig. 1); and a porous middle portion positioned between the non-porous head portion and the non-porous apical portion (between threads in 1-3 of Fig. 1), the porous middle section including a porous structure (“heterogeneous porous structure”), wherein the non-porous head portion, the non-porous apical portion, and the porous middle section are integral with each other and formed via an additive manufacturing method ([0027]-[0028]).  With respect to claims 2-3 wherein at least one of the non-porous head portion, the non-porous apical portion, and the porous middle portion includes a thread (threading seen in 1-3 of Fig. 1).  With respect to claim 4, wherein a cross-section of the porous section includes a non-porous core (the interior portion extends into the middle portion as seen in Fig. 5 and is not porous since the core is hollow).  With respect to claim 5, wherein a cross-section of the porous section includes one or more reinforcement members (portion of 1-1 interior to 1-2 shown in 1-3 in Fig. 1 or the threads in 1-3 of Fig. 1).  With respect to claim 6, wherein the reinforcement members extend from the non-porous head portion to the non-porous apical portion (1-3 in Fig. 1 shows extension between; also 1-1 in Fig. 1).  With respect to claim 7, wherein the porous middle section includes at least one thread, the thread including a root region, a flank region, and a crest region (all threads can be broken up into these portions).  With respect to claim 8, wherein the crest region and a portion of the flank region are non-porous (1-3 in Fig. 1).  With respect to claim 9, wherein a porosity of the thread extending from the root region to the crest region is non-uniform (the root region includes some of porous 1-2 and therefore is not uniform).  
Method claims 11-17 are rejected similarly to the above and explicitly using an additive manufacturing technique ([0028]).  With respect to claims 12-14, wherein the manufacturing technique is selected laser melting additive manufacturing, laser metal deposition additive manufacturing, or electron beam additive manufacturing ([0013]-[0024] for instance).  With respect to claims 16-17, machining of the inner geometry as similarly rejected above is taught by Djemai (particularly with the SLM 125 HL machine as detailed in [0117]).
Apparatus claims 18-20 are rejected similarly to the above as they are directed to the same structure, particularly that of claim 4 and claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Djemai in view of Perler et al. (US 2012/0315594).
Djemai discloses the device as previously described above, but fails to show a porosity of the crest region of the thread is greater than a porosity of the root region.
Perler similarly shows machining of a dental implant having porous portions wherein the crest of the thread has a greater porosity than the root which is masked during roughening (Fig. 3-4; [0047]-[0048]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djemai’s implant by having the greater porosity of the crest portion as taught by Perler in order to reduce the fracture resistance of the implant and increase osseointegration of the implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772